       Case 3:20-cv-05571-WHO Document 36 Filed 01/04/21 Page 1 of 5



 1   RUSS, AUGUST & KABAT                        Shane Brun (SBN # 179079)
     Reza Mirzaie (CA SBN 246953)                KING & SPALDING LLP
 2   rmirzaie@raklaw.com                         601 S. California Ave., Suite 100
     Marc A. Fenster (CA SBN 181067)             Palo Alto, CA 94304
 3   mfenster@raklaw.com                         Tel: (415) 318-1245
 4   Brian D. Ledahl (CA SBN 186579)             Fax: (415) 318 1300
     bledahl@raklaw.com                          sbrun@kslaw.com
 5   Benjamin T. Wang (CA SBN 228712)
     bwang@raklaw.com                            Angela Campbell Tarasi (Pro Hac Vice)
 6   Kent N. Shum (CA SBN 259189)                KING & SPALDING LLP
     kshum@raklaw.com                            1400 16th Street
 7   Paul A. Kroeger (SBN 229074)                16 Market Square, Suite 400
 8   pkroeger@raklaw.com                         Denver, CO 80202
     Jonathan Ma (CA SBN 312773)                 Tel: (720) 535-2300
 9   jma@raklaw.com                              Fax: (720) 535-2307
     12424 Wilshire Boulevard, 12th Floor        atarasi@kslaw.com
10   Los Angeles, California 90025
     Telephone: (310) 826-7474                   Attorneys for Defendant, F5 Networks, Inc.
11   Facsimile: (310) 826-6991
12
     Attorneys for Plaintiff
13   PROVEN NETWORKS, LLC

14

15
                                UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17
                                       SAN FRANCISCO DIVISION
18
     PROVEN NETWORKS, LLC                          Case No. 3:20-cv-5571
19
20                        Plaintiff,
                                                   STIPULATED REQUEST FOR ORDER
21                                                 CHANGING TIME FOR F5 NETWORKS,
                          v.
                                                   INC. TO FILE REPLY IN SUPPORT OF
22   F5 NETWORKS, INC.,                            ITS MOTION TO DISMISS PURSUANT
                                                   TO L.R. 6-2 AS MODIFIED
23

24                        Defendant.
                                                   DEMAND FOR JURY TRIAL
25

26
27

28


                STIPULATION REQUESTING EXTENSION OF TIME TO REPLY
      Case 3:20-cv-05571-WHO Document 36 Filed 01/04/21 Page 2 of 5



 1          Plaintiff Proven Networks, LLC (“Proven”), and Defendant F5 Networks, Inc. (“F5”),

 2   hereby stipulate as follows:

 3          F5 was served with the Complaint on or about August 17, 2020. The parties previously

 4   agreed to extend F5’s deadline to respond to the Complaint until 20 days after the United States

 5   Judicial Panel on Multidistrict Litigation withdraws the Conditional Transfer Order or issues a

 6   Final Transfer Order in the pending MDL action, In re: Proven Networks, LLC, Patent Litigation,

 7   MDL No. 2959 (October 5, 2020) (Conditional Transfer Order (CTO-1)). (Dkt. 54.)

 8          On December 16, 2020, F5 filed a Partial Motion to Dismiss Proven’s claims regarding the

 9   ’507 patent under 35 U.S.C. § 101. Proven filed its Opposition to the Motion on December 29.

10   The hearing on F5’s Motion is scheduled for January 20, 2021.

11          F5 requests, and Proven does not oppose, a seven (7) day extension of time to file its Reply

12   in support of its Motion. F5 seeks this extension to allow outside counsel full consultation with

13   its client and to coordinate staffing in light of the holiday weekend, which accounts for three of

14   the seven allotted days for F5 to respond. The extension of time to answer will not affect any

15   currently calendared hearings or Court dates.

16          THE PARTIES HEREBY REQUEST that, pursuant to Local Rule 6-2, the Court Order

17   that F5 has fourteen days to file its Reply in support of its Motion to Dismiss, up to and including

18   January 12, 2020.

19
     Dated: December 31, 2020                        Respectfully submitted,
20

21                                                   /s/ Paul A. Kroeger

22                                                   Reza Mirzaie (CA SBN 246953)
                                                     rmirzaie@raklaw.com
23                                                   Marc A. Fenster (CA SBN 181067)
                                                     mfenster@raklaw.com
24                                                   Brian D. Ledahl (CA SBN 186579)
                                                     bledahl@raklaw.com
25                                                   Benjamin T. Wang (CA SBN 228712)
                                                     bwang@raklaw.com
26                                                   Kent N. Shum (CA SBN 259189)
                                                     kshum@raklaw.com
27                                                   Paul A. Kroeger (SBN 229074)
                                                     pkroeger@raklaw.com
28                                                   Jonathan Ma (CA SBN 312773)
                                                     jma@raklaw.com
                                                      11
                STIPULATION REQUESTING EXTENSION OF TIME TO REPLY
      Case 3:20-cv-05571-WHO Document 36 Filed 01/04/21 Page 3 of 5


 1                                                   RUSS AUGUST & KABAT
                                                     12424 Wilshire Blvd. 12th Floor
 2                                                   Los Angeles, CA 90025
                                                     Phone: (310) 826-7474
 3
                                                     Attorneys for Plaintiff Proven Networks, LLC
 4

 5   Dated: December 31, 2020                        KING & SPALDING LLP
 6                                                   /s/ Shane Brun
 7                                                   Shane Brun (SBN # 179079)
 8                                                   KING & SPALDING LLP
                                                     601 S. California Ave., Suite 100
 9                                                   Palo Alto, CA 94304
                                                     Tel: (415) 318-1245
10                                                   Fax: (415) 318 1300
                                                     sbrun@kslaw.com
11

12                                                   Angela Campbell Tarasi (Pro Hac Vice)
                                                     KING & SPALDING LLP
13                                                   1400 16th Street
                                                     16 Market Square, Suite 400
14                                                   Denver, CO 80202
                                                     Tel: (720) 535-2300
15                                                   Fax: (720) 535-2307
16                                                   atarasi@kslaw.com

17                                                   Attorneys for F5 Networks, Inc.

18

19
                                        SIGNATURE ATTESTATION
20
               The undersigned attests that, pursuant to Local Rule 5-1(i)(3), concurrence in the filing of
21
     this document has been obtained from counsel for all other signatories listed, and on whose
22
     behalf the filing is submitted, and counsel concur in the filing’s content and have authorized the
23
     filing.
24

25   Dated: December 31, 2020                        Respectfully submitted,

26                                                   /s/ Shane Brun
27                                                   Shane Brun (SBN # 179079)
                                                     KING & SPALDING LLP
28                                                   601 S. California Ave., Suite 100
                                                          2
                   STIPULATION REQUESTING EXTENSION OF TIME TO REPLY
      Case 3:20-cv-05571-WHO Document 36 Filed 01/04/21 Page 4 of 5


 1                                               Palo Alto, CA 94304
                                                 Tel: (415) 318-1245
 2                                               Fax: (415) 318 1300
                                                 sbrun@kslaw.com
 3

 4                                               Angela Campbell Tarasi (Pro Hac Vice)
                                                 KING & SPALDING LLP
 5                                               1400 16th Street
                                                 16 Market Square, Suite 400
 6                                               Denver, CO 80202
                                                 Tel: (720) 535-2300
 7
                                                 Fax: (720) 535-2307
 8                                               atarasi@kslaw.com

 9                                               Attorneys for F5 Networks, Inc.

10

11                                    CERTIFICATE OF SERVICE

12      I certify that counsel of record is being served on December 31, 2020, with a copy of this
13   document via Electronic Mail and on this date.
                                                               /s/ Shane Brun
14
                                                               Shane Brun (SBN # 179079)
15
                                                               KING & SPALDING LLP
16

17

18

19
20

21

22

23

24

25

26

27
28

                                                      3
                STIPULATION REQUESTING EXTENSION OF TIME TO REPLY
      Case 3:20-cv-05571-WHO Document 36 Filed 01/04/21 Page 5 of 5


 1                                   ORDER AS MODIFIED

 2

 3         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4         The hearing on the motion to dismiss is CONTINUED to February 24, 2021 at 2:00
 5
     p.m. The parties shall notify the Court as soon as the JPML determines the Motion to
 6
     Vacate the Conditional Transfer Order.
 7

 8

 9   Dated: January 4, 2021

10

11

12                                            HON. WILLIAM H. ORRICK
                                              United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  4
               STIPULATION REQUESTING EXTENSION OF TIME TO REPLY
